      Case 1:19-pt-00029-PLM ECF No. 6 filed 07/13/20 PageID.108 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,                         )
                      Plaintiff,                  )
                                                  )       No. 1:19-pt-29
-v-                                               )
                                                  )       Honorable Paul L. Maloney
DEMETRESS LASHAWN BRYANT,                         )
                     Defendant.                   )
                                                  )

        ORDER DENYING WITHOUT PREJUDICE MOTION FOR EARLY
                TERMINATION OF SUPERVISED RELEASE

        Defendant Bryant seeks early termination of his eight-year term of supervised release.

(ECF No. 5.) The Court will deny the motion without prejudice.

        In 2008, Bryant pled guilty to distribution of 50 grams or more of crack cocaine. The

other thirteen charges were dismissed. Judge Thomas Ludington sentenced Bryant to 240

months imprisonment, followed by 10 years of supervised release. The Court determined

Bryant ineligible for the various amendments to the Sentencing Guidelines over the years

because he was serving a mandatory minimum sentence. When Congress made the Fair

Sentencing Act changes retroactive through the First Step Act, Bryant became eligible for a

sentence reduction. In April 2019, after serving more than eleven years of his sentence,

Judge Ludington reduced Bryant’s sentence to time served and also reduced the term of

supervised release to 8 years. (ECF No. 4-6 PageID.77.)

        Bryant is eligible for early termination of supervised release. After a defendant has

served one year of a longer term of supervised release, a court has the authority to terminate

the remainder of the term and discharge the defendant. See 18 U.S.C. § 3583(e)(1); United
     Case 1:19-pt-00029-PLM ECF No. 6 filed 07/13/20 PageID.109 Page 2 of 3



States v. Spinelle, 41 F.3d 1056, 1059 (6th Cir. 1994). Bryant has been on supervised release

for approximately fifteen months.

        Before terminating the remainder of the term, the court must be "satisfied that such

action is warranted by the conduct of the defendant released and in the interest of justice."

18 U.S.C. § 3583(e)(1); United States v. Suber, 75 F. App’x 442, 444 (6th Cir. 2003). The

statute directs the court to consider the factors set forth in the factors set forth in § 3553(a)(1),

(a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(6), and (a)(7). The decision to terminate the

remaining term of supervised release falls within the court's discretion. Spinelle, 41 F.3d at

1059.

        Bryant identifies three reasons for early termination of supervised release: (1) post-

sentence conduct including his efforts in prison and while on supervised release; (2) interests

of justice; and (3) he does not pose a threat to the community.

        The Court has considered the relevant factors. Weighing heavily against Bryant are

the nature and circumstances of his offense and his criminal history. Although he pled to a

single count for distribution, the Government alleged he was involved in a large conspiracy

to distribute controlled substances. Over the course of the investigation, Bryant made

multiple sales which were confirmed by the Government. The Government alleged that

Bryant brought two of his children with him to one of the sales. The Government also

alleged that Bryant became involved in this conspiracy less than two years after he was

released from a term of imprisonment and only months after release from parole.                  His

criminal history indicates a need for deterrence from future criminal conduct.




                                                 2
    Case 1:19-pt-00029-PLM ECF No. 6 filed 07/13/20 PageID.110 Page 3 of 3



       The Court acknowledges Bryant has made good use of his time in prison and his time

on supervised release. He participated in rehabilitation programs and job training programs.

He is employed. In January, the probation officer placed Bryant on the lowest level of

supervised release. The Court is unaware of any outstanding restitution. The Court is not

aware of any need for continued vocational training, rehabilitation programs, or medical

needs. While these efforts are commendable, Bryant has not yet convinced the Court that

he would not continue to benefit from the lowest level of supervision. Based on his history,

a low risk of recidivism is not the absence of risk of recidivism.

       Therefore, the Court DENIES without prejudice Bryant’s motion for early

termination of supervised release. (ECF No. 5.) IT IS SO ORDERED.

Date: July 13, 2020                                                     /s/ Paul L. Maloney
                                                                     Paul L. Maloney
                                                                     United States District Judge




                                               3
